DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 06/13/2019 and 03/18/2021 is being considered in the examination of this application.
Election/Restrictions
3.	Applicant’s election without traverse of Invention I drawn to claims 1-20 in the reply filed on 01/12/2022 is acknowledged.
4.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reduced width” of the cam slot terminus in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	para. [0089]: reference numeral 114;
b.	para. [0094]: reference numeral 146.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
7.	The disclosure is objected to because of the following informalities: 
a.	para. [0088]: the term “The provides a “locking” of the wings 14” should be rewritten as --This provides a “locking” if the wings--;
b.	para. [0089]: the term “a center hole 112 a pair of curved adjustment slots 114” should be rewritten as --a center hole 112 and a pair of curved adjustment slots 114--;
c.	paras. [0105] and [0106]: the terms “inner tube 80” should be rewritten as --inner tube 82--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

12.	Claim 10 recites the limitation “the inner hub” in line 4. There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 15, lines 2-4, recites the limitation “the actuator includes a threaded shaft, driven by a motor, that when the shaft is turned moves along the shaft a link tub that is coupled to the slew ring” which is confusing and unclear a to exactly what is being recited. For instance, it is unclear as to what exactly moves along the shaft as well as the structural relationship of the link tube in the given context relative to the actuator, the threaded shaft that is being claimed. 
14.	Claim 16, lines 2-3, recites the limitation “a ball screw nut that is attached to the link tube, and that moves along the shaft along with the lube” which renders the claim uncertain, since the relationship between the link tube and the shaft is not clear. Further, it is unclear as to whether ball screw nut moves along both the shaft and the link tube, rather both the ball screw nut as well as the link tube are moving relative to the shaft, or both the ball screw as well as the link tube move along the shaft.
15.	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim(s) 1-3, 7-9 and 18 is/are rejection under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 20160355250 A1), hereinafter “Barnes”.
19.	Regarding Claim 1, Barnes discloses a deployment system (Barnes Abstract) comprising:
a mount (135) configured to receive a device to be deployed (paras. [0021], [0026], [0027]-[0029], [0033]; mount 135 configured to receive a device such as wing 200 as seen in FIGS. 1 and 7a-7b); 
a hub assembly that includes a tube (145) having a cam slot (145a); and 
an actuator configured to rotate the mount relative to the tube (paras. [0019], [0023], [0024], [0025], [0027], [0036] and [0037]; an actuator formed by spring housing 110, spring 115 an set screws 120 (hereinafter “actuator 110/115/120”) configured to rotate mount 135 relative to tube 145); 
wherein when the actuator (110/115/120) causes the mount (135) to rotate relative to the tube (para. [0032]), a follower (155) engaging (para. [0029]) the cam slot (145a) causes the mount (135) to move both axially and rotationally (para. [0032]) relative to the tube (145).			
20.	Regarding Claim 2, Barnes discloses the deployment system of claim 1, wherein the follower (155) is part of a bar (follower 155 depicted as a bar as seen in FIG. 1) that passes through (FIG. 2) the hub assembly (145/145a). 
21.	Regarding Claim 3, Barnes discloses the deployment system of claim 2, 
	wherein the cam slot (145a) is first cam slot (FIG. 1); and
(145) encloses a second cam slot (para. [0025], [0029], [0031], [0034])) diametrically opposed to the first cam slot (diametrically opposed cam slots 145a as evident by follower 155 passing through tube 145 and engaging respective cam slots 145a on opposing sides of the tub as seen in FIG. 2).
22.	Regarding Claim 7, Barnes discloses the deployment system of claim 3, wherein circular cross-section ends of the bar (FIG. 2) engage the cam slots (145a).
23.	Regarding Claim 8, Barnes discloses the deployment system of claim 1, 
	where the tube (145) is an outer tube (FIG. 1); and
	wherein the hub assembly further includes an inner tube (140) within (FIG. 2) the outer tub (145),
wherein the inner hub (140) is connected (FIG. 2) to the mount (135) and moves along (para. [0031]) the mount (135). 
24.	Regarding Claim 9, Barnes discloses the deployment system of claim 8, wherein the hub assembly further includes a tension rod (125) located along a central axis (FIGS. 1-2) of the hub assembly, wherein the tension rod mechanically engages (paras. [0026]-[0028] and FIGS. 2-3) the inner tube (140) and the mount (135). 
25.	Regarding Claim 18, Barnes discloses the deployment mechanism of claim 1, 
	further comprising a frame (150) to which the hub assembly (145/145a) is attached and to which the actuator (110/115/120) is mechanically coupled (coupled via follower 155 and tension rod 125 as seen in FIG. 1);
	wherein the actuator (110/115/120) is mechanically coupled to frame (150) by a hinge connection (paras. [0005], [0017], [0019] and [0039]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20160355250 A1), in view of Eisentraut et al. (US 20030178527 A1), hereinafter “Eisentraut”.
28.	Regarding Claim 4, Barnes discloses the deployment system of claim 4, wherein the mount (135) includes cam slots are J-shape cam slots (135b). 
	Barnes is silent regarding the tube cam slots being J-shape cam slots of the hub assembly.
	Eisentraut discloses a deployment mechanism (Eisentraut Abstract and FIGS. 1-2) comprising cam slots that are J-shaped cam slots (J-shaped cam slots 154).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barnes to use the arrangement of Eisentraut, as a known J-shaped cam slot arrangement for the purpose of optimizing the deployment of wings that are initially in a stowed configuration (Eisentraut para. [0049]).
29.	Regarding Claim 5, modified Barnes discloses (see Eisentraut) the deployment system of claim 4, wherein for each of the cam slots (154) a terminus (208) of the cam slot is substantially axial in orientation (FIGS. 6, 10a-11b). 
Regarding Claim 6, modified Barnes discloses (see Eisentraut) the deployment system of claim 5, wherein for each of the cam slots (154) the terminus (208) has a reduced width (a reduced with at an apex of the terminus 208 as seen in FIGS. 11a-11b), providing less clearance about the follower (para. [0042]; follower 136) than other portions of the cam slot (154). 

31.	Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20160355250 A1), in view of Bishop (US 20170355440 A1).
32.	Regarding Claim 12, Barnes discloses the deployment system of claim 1.
	Barnes is silent regarding a slew ring.
	Bishop discloses wing folding mechanism (Bishop Abstract and FIG. 1a) comprising a slew ring (para. [0150]; slew ring 11 comprising of outer race 8 and inner race 9 as seen in FIG. 2) that is mechanically coupled to an actuator selectively rotates the slew ring about a hub assembly (paras. [0159]-[0166]; mechanically coupled by input shaft 44 and drive shaft 70 to actuator 42 for selectively rotating slew ring 11 about a hub assembly 10 as seen in FIGS. 2-7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barnes to use the arrangement of Bishop, as a known slew ring and actuator arrangement for the purpose of optimizing a wing deployment mechanism. 
33.	Regarding Claim 13, modified Barnes discloses (see Barnes) the deployment system of claim 12, 
wherein the follower (155) is part of a bar that passes through (FIG. 2) the hub assembly (145/145a).
	Modified Barnes is silent regarding walking links that mechanically coupled the slew ring to the bar. 
	Bishop discloses wing folding mechanism (Bishop Abstract and FIG. 1a) comprising walking links (para. [0161]: walking links 71 as seen in FIGS. 4-5) that mechanically couple the slew ring (para. [0150]; slew ring 11 comprising of outer race 8 and inner race 9 as seen in FIGS. 2 and 4-5) to the bar (70); and
	wherein the slew ring (11), the walking links (71), and the bar (70) all rotate as a unit about a central axis (para. [0161]) of the hub assembly (10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Barnes to use the arrangement of Bishop, as a known arrangement of walking links, a slew ring, a bar for the purpose of facilitating and optimizing the deployment of wings. 
34.	Regarding Claim 15, modified Barnes discloses (see Bishop) the deployment mechanism of claim 12, 
wherein the actuator (42) includes a threaded shaft (70), driven by a motor (43), that when the shaft is turned moves along the shaft (70) a link tube (56) that is coupled to the slew ring (11).

35.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20160355250 A1) and Bishop (US 20170355440 A1) as applied to Claim 15 above, and further in view of Scott (US 8921749 B1).
36.	Regarding Claim 16, modified Barnes discloses the deployment mechanism of claim 15.	
	Modified Barnes is silent regarding a Ball screw actuator. 
	Scott discloses canard drive mechanism for a missile (Scott Abstract and FIG. 1A-3) comprising ball screw actuator, and wherein the ball screw actuator further includes a ball screw nut that is attached to the link tube, and that moves along the shaft allowing with the link tub (c. 2, ln. 56 - c. 3, ln. 3, c. 5, ln. 41-50, c. 6, ln. 60 - c. 7, ln. 3; ball screw actuator having a ball screw 212 attached to link tub 702 for engaging slot 702 and crank arm, the ball screw actuator being driven by motor 204 such that ball screw 212 moves along shaft 208 which translates to movement of link tube 702 as seen in FIGS. 4 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Barnes to use the arrangement of Scott, as a known ball screw actuator, link tube and shaft arrangement for the purpose of facilitating the deployment of wings. 
37.	Regarding Claim 17, modified Barnes discloses the deployment mechanism of claim 15.	
	Modified Barnes is silent regarding gearing between a motor shaft and the threaded shaft. 
	Scott discloses canard drive mechanism for a missile (Scott Abstract and FIG. 1A-3) comprising an actuator (c. 2, ln. 56 - c. 3, ln. 3; actuator comprising of at least motor 204 ball screw 212 and threaded shaft 208) which includes gearing (206/210) between a motor shaft (the motor defined as an electric motor by definition has a motor shaft for engaging and causing rotation of gear 206), and the threaded shaft (208); 
	wherein the gear includes a driven gear (210) having at least a certain number of teeth (c. 5, ln 67 - c. 6, ln. 6, c. 6, ln. 42-59, c. 7, ln. 60-63 and FIG. 5).
	Modified Barnes is silent regarding the driven gear having specifically 120 teeth, however, modified Barnes discloses a method of determining and providing a desired gear ratio which depends on number of teeth for each gear as well as the driven gear having a greater diameter than the spur gear. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of modified Barnes such that the driven gear has a high number of teeth such as 120 teeth since driven gears with a high teeth count provides advantages such as preventing slippage between gears thus optimizing synchronization between gears as well as being able to determine exact gear ratios for providing both larger and/or smaller gear ratios that are required for deployment mechanism used in various settings.  


Allowable Subject Matter
Claims 10-11, 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections.







Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Hammerquist (US 20100264260 A1), Tong et al. (US 20100050712 A1), Janka (US 20070125904 A1), Parine et al. (US 20060163423 A1), Perini et al. (US 6726147 B1), Smith et al. (US 5480111 A) and Willenbring et al. (US 20180112958 A1) disclose deployment mechanisms. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647